United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 5, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-60968
                         Summary Calendar



GREGORY PAUL CARR,

                                    Plaintiff-Appellant,

versus

FRANK CARLTON, Etc., ET AL,

                                    Defendants,

LARRY MILLER, Sergeant, in his individual
and official capacities; SHAWN RODRIGUEZ,
in his individual and official capacities;
WASHINGTON COUNTY MISSISSIPPI,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 4:02-CV-230
                      --------------------

Before JOLLY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Gregory Paul Carr has filed an application for leave to

proceed in forma pauperis (IFP) on appeal, following the denial

of relief on his 42 U.S.C. § 1983 action.    We must examine the

basis of our jurisdiction sua sponte if necessary.     Mosley v.

Cozby, 813 F.2d 659, 660 (5th Cir. 1987).    A timely notice of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60968
                                -2-

appeal is necessary for this court to exercise jurisdiction.

Robbins v. Maggio, 750 F.2d 405, 408 (5th Cir. 1987).     The

magistrate judge, proceeding with the consent of the parties,

entered final judgment in the instant case on September 14, 2004.

Carr admits that he did not mail his notice of appeal until

October 19, 2004.   Carr’s notice of appeal was therefore not

filed within the 30 days for filing an appeal in a civil case.

See FED. R. APP. P. 4(a)(1)(A).   This court is thus without

jurisdiction to consider Carr’s case.     Accordingly, the appeal is

DISMISSED for lack of jurisdiction.    Carr’s motion for leave to

proceed IFP on appeal is DENIED.